Appeal from an order in a negligence action denying plaintiffs’ motion to vacate and set aside the dismissal of the action, and to restore the case to the calendar for trial. Order affirmed, with $10 costs and disbursements unless, within ten days from entry of the order hereon, plaintiffs pay to defendant the sum of $300 costs, in which event the order is reversed on the facts, without costs, the motion granted, judgment vacated, and the case restored to the trial calendar, without costs. The sum of $300 represents under the circumstances, reasonable indemnification to defendant for the expense incurred by reason of the dilatory tactics of the attorney representing plaintiffs. Only the interests of the plaintiff wife who, so far as appears, was blameless, impel us to grant the motion upon the payment of the costs. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.